Field, J.
The testimony of the officers, that the wife of the defendant was seen to enter the kitchen with a pitcher in her hand containing whiskey, which she attempted to throw out of the window, had some tendency to prove that whiskey was kept upon the premises, and, in connection with other evidence, might warrant a finding that it was illegally kept there by the defendant. Commonwealth v. Locke, 145 Mass. 401.
The whole evidence is not set out in the exceptions, and we cannot say that there was a variance. There may have been evidence that the part of the tenement in which the intoxicating liquors were kept was wholly in Cambridge.

Exceptions overruled.